Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eustace P. Isidore on 3 June 2021.
The application has been amended as follows: 

CLAIMS:
1.	(Currently amended)	An electronic device comprising:
a base;
a movable portion connected to the base;
an open/closed position sensor attached to at least one of the base and the movable portion and electrically actuated to detect at least one of an open position and a closed position of the movable portion relative to the base;
an activity sensor that detects one or more of: (i) ambient contextual data; and (ii) positioning data related to at least one of orientation and motion of the electronic device; and
a controller communicatively coupled to the open/closed position sensor, and the activity sensor and which executes an open/closed position detection utility that enables the electronic device to:

determine, based on data detected by the activity sensor, whether the electronic device is in a selected one of: (i) a first activity state; and (ii) a second activity state, the first and second activity states are indicative, respectively, of a first and a second probability of the movable portion transitioning between the closed position and the open position, the first activity state being associated with detecting an opportunity to conserve power when latency in detection of the open/closed position is not important and the second activity state not being associated with an opportunity to conserver power when the latency in detection is important;
in response to determining that the electronic device is in the first activity state, set the polling interval of the open/closed position sensor 
in response to determining that the electronic device is in the second activity state, set the polling interval of the open/closed proximity switch to a second polling interval that is shorter than the first polling interval to reduce the period of latency as compared to the first polling interval.


8.	(Currently amended)	A method comprising:
detecting, by an activity sensor, one or more of: (i) ambient contextual data; and (ii) positioning data related to at least one of orientation and motion of an electronic device;
intermittently activating, by a controller of the electronic device, an open/closed position sensor, attached to at least one of the base and a movable portion connected to the base, during an on-cycle of a polling interval to sense a position of the movable portion and deactivating the open/closed position sensor during an off-cycle of the polling interval to mitigate power 
determining, based on data detected by the activity sensor, whether the electronic device is in a selected one of: (i) a first activity state; and (ii) a second activity state, the first and second activity states are indicative, respectively, of a first and a second probability of the movable portion transitioning between the closed position and the open position, the first activity state being associated with detecting an opportunity to conserve power when latency in detection of the open/closed position is not important and the second activity state not being associated with an opportunity to conserver power when the latency in detection is important;
in response to determining that the electronic device is in the first activity state, setting the polling interval of the open/closed position sensor 
in response to determining that the electronic device is in the second activity state, setting the polling interval of the open/closed proximity switch to a second polling interval that is shorter than the first polling interval to reduce the period of latency as compared to the first polling interval.


15.	(Currently amended)	A computer program product comprising:
a computer readable storage device; and
program code on the computer readable storage device that when executed by a processor associated with an electronic device, the program code enables the electronic device to provide the functionality of:
detecting, by an activity sensor, one or more of: (i) ambient contextual data; and (ii) positioning data related to at least one of orientation and motion of an electronic device;
intermittently activating, by a controller of the electronic device, an open/closed position sensor, attached to at least one of the base and a movable portion connected to the base, during an on-cycle of a polling interval to sense a position of the movable portion and deactivating the open/closed position sensor during an off-cycle of the polling interval to mitigate power 
determining, based on data detected by the activity sensor, whether the electronic device is in a selected one of: (i) a first activity state; and (ii) a second activity state, the first and second activity states are indicative, respectively, of a first and a second probability of the movable portion transitioning between the closed position and the open position, the first activity state being associated with detecting an opportunity to conserve power when latency in detection of the open/closed position is not important and the second activity state not being associated with an opportunity to conserver power when the latency in detection is important;

in response to determining that the electronic device is in the first activity state, setting the polling interval of the open/closed position sensor 
in response to determining that the electronic device is in the second activity state, setting the polling interval of the open/closed position switch to a second polling interval that is shorter than the first polling interval to reduce the period of latency as compared to the first polling interval.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  1.	(Currently amended)	An electronic device comprising:
a base;
a movable portion connected to the base;
an open/closed position sensor attached to at least one of the base and the movable portion and electrically actuated to detect at least one of an open position and a closed position of the movable portion relative to the base;

a controller communicatively coupled to the open/closed position sensor, and the activity sensor and which executes an open/closed position detection utility that enables the electronic device to:
intermittently activate the open/closed position sensor during an on-cycle of a polling interval to sense a position of the movable portion and deactivate the open/closed position sensor during an off-cycle of the polling interval to mitigate power consumption by the open/closed position sensor, a duration of the off-cycle defining a period of latency in detecting an open/closed event involving a transition between the open and closed positions of the movable portion;
determine, based on data detected by the activity sensor, whether the electronic device is in a selected one of: (i) a first activity state; and (ii) a second activity state, the first and second activity states are indicative, respectively, of a first and a second probability of the movable portion transitioning between the closed position and the open position, the first activity state being associated with detecting an opportunity to conserve power when latency in detection of the open/closed position is not important and the second activity state not being associated with an opportunity to conserver power when the latency in detection is important;
in response to determining that the electronic device is in the first activity state, set the polling interval of the open/closed position sensor to a first polling interval that reduces power consumption by the open/closed proximity switch; and
in response to determining that the electronic device is in the second activity state, set the polling interval of the open/closed proximity switch to a second polling interval that is shorter than the first polling interval to reduce the period of latency as compared to the first polling interval.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/            Examiner, Art Unit 2115